DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 (claims 1-18) in the reply filed on 06 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 1, 2, 6, 7, and 16 are objected to because of the following informalities:
“the flexible catheter body” and/or “the catheter body” mentioned in claims 1, 2, 6, and 7 should read “the partially flexible catheter body”
“the strain gauges” in line 5 of claim 2 should read “the fist and the second strain gauges”
“size smaller 2 nm” in line 2 of claim 16 should read “size smaller than 2 nm”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
The term "partially flexible" in claim 1 is a relative term which renders the claim indefinite.  The term "partially flexible " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how a catheter body can be “partially flexible,” as any object is either flexible or inflexible.
Claim 1 recites “wherein the strain gauge is allocated to the ring electrode” in line 7 and “a position allocated to the ring electrode” in line 9. It is unclear what it means for an element to be allocated to the ring electrode. Clarification is requested. For examination purposes, “allocated” is interpreted as “operatively connected.”
Claim 2 recites the limitation “a deformation of the flexible catheter body” in line 6. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation refers to “a deformation of the flexible catheter body” mentioned in lines 8-9 of claim 1. For examination purposes, the limitation is interpreted as “the deformation of the flexible catheter body.”
Claim 5 recites the limitation “the proximity” in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to recite “a proximity.”
Claim 7 recites “wherein the ring electrode is domed-shaped.” However, it is unclear how an electrode that is ring shaped can also be domed shaped. Clarification is requested. For examination purposes, “domed-shaped” is omitted.
Claims 14 and 16 recite the limitation “a size” in line 2. It is unclear what “size” is for. For examination purposes, “size” is interpreted as “pore size,” as mentioned in [0061] and [0064] of the PGPUB.
Claim 16 recites the limitation “BET” in line 2. It is unclear what “BET” stands for. For examination purposes, “BET” is interpreted as “Brunauer-Emmet-Teller,” as mentioned in [0052] of the PGPUB.
Claim 17 recites “sensing, ablation, stimulation, delivery, and/or insertion.” However, it is unclear what the catheter system should be sensing, stimulating, delivering, and/or inserting. For examination purposes, it is interpreted that the catheter system is configured for sensing electrical activity in tissue, ablation, stimulating tissue, delivering a drug, and/or insertion of an implant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kastelein et al. ‘733 (US Pub No. 2010/0069733) in view of Alvarez et al. ‘102 (US Pub No. 2012/0312102).
Regarding claim 1, Kastelein et al. ‘733 teaches a catheter system (Figs. 1-3 catheter 20 and [0025]) comprising:
an at least partially flexible catheter body ([0029]);
at least a ring electrode (Fig. 3A ring electrode 38 and [0028]); and
at least a strain gauge ([0033]);
wherein the ring electrode surrounds at least a portion of the flexible catheter body (Fig. 3A ring electrode 38);
wherein the strain gauge is allocated to the ring electrode ([0033]); and
wherein the strain gauge is configured to measure a deformation of the flexible catheter body at a position allocated to the ring electrode to detect a contact between the ring electrode and tissue ([0033]).
Kastelein et al. ‘733 teaches all of the elements of the current invention as mentioned above except for wherein the strain gauge comprises a piezoresistive material comprising a carbon component and an elastomer component.
Alvarez et al. ’102 teaches a force sensing device with piezoresistive composition which comprises one or more polymers and a plurality of conductive elements ([0075]-[0077]). The polymers may be elastomeric polymers ([0086]). The conductive elements may be metallic or semi-metallic material or carbon ([0096]-[0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain gauge of Kastelein et al. ‘733 to include a piezoresistive material comprising a carbon component and an elastomer component as Alvarez et al. ‘102 teaches the change of electrical resistivity of the piezoresistive material may detect how much mechanical stress is applied on the piezoresistive material ([0031]).
Regarding claim 4, Kastelein et al. ‘733 teaches wherein the catheter system is a Pig Tail catheter (Figs. 1-3).
Regarding claim 5, Kastelein et al. ‘733 teaches wherein the strain gauge is arranged in the proximity of the ring electrode ([0033]).
Regarding claim 7, Kastelein et al. ‘733 teaches wherein the ring electrode and the strain gauge are arranged at a distal tip of the catheter body (Fig. 3A distal end 24 and [0028], [0033]) and wherein the ring electrode is domed-shaped.
Regarding claim 8, Kastelein et al. ‘733 teaches wherein the strain gauge is configured to output a change of resistance depending on the deformation of the flexible catheter body at the position allocated to the ring electrode ([0033]), and wherein the catheter system further comprises a processing unit configured to calculate a contact force between the ring electrode and tissue based on the change of electrical resistance ([0041]).
Regarding claim 9, Kastelein et al. ‘733 teaches wherein the processing unit is spaced apart from the ring electrode ([0041]).
Regarding claim 17, Kastelein et al. ‘733 teaches further configured for sensing ([0004]), ablation ([0042]), stimulation, delivery and/or insertion.
Regarding claim 18, Kastelein et al. ‘733 teaches further configured in a pig tail catheter device (Figs. 1-3), a balloon catheter device, a renal ablation device, a delivery catheter, a cochlea implant, a cardiac resynchronization device, a pacemaker, a neurostimulation device, a fluid pressure monitoring device, and/or a stent.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kastelein et al. ‘733 in view of Alvarez et al. ‘102 further in view of Goetz ‘271 (US Pub No. 2012/0265271).
Regarding claim 2, Kastelein et al. ‘733 teaches wherein the catheter body forms a helical shape to surround an area of tissue (Figs. 1-3 planar loop 28 and [0026]), wherein the catheter system comprises at least a first and a second strain gauge ([0033]; It is noted that that there are multiple strain gauges for the electrodes 30 on loop 28.) and at least a first ring electrode (Fig. 3A ring electrode 38 and [0028]), wherein the first strain gauge is allocated to the first ring electrode, wherein the strain gauges 
Kastelein et al. ‘733 in view of Alvarez et al. ‘102 teaches all of the elements of the current invention as mentioned above except for wherein the catheter system also comprises at least a second ring electrode, wherein the second strain gauge is allocated to the second ring electrode, wherein the strain gauge is configured to measure a deformation of the flexible catheter body at a second position allocated to the second ring electrode to detect a contact between the second ring electrode and the tissue.
Goetz ‘271 teaches several ring electrodes 24A-24D on a lead 20 (Fig. 1 and [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of Kastelein et al. ‘733 in view of Alvarez et al. ‘102 to include a second ring electrode as Goetz ‘271 teaches this will aid in the stimulation electrode combination with a first electrode and a reference electrode ([0049]), which will aid in accurately detecting contact between the ring electrodes and tissue.
Regarding claim 3, Kastelein et al. ‘733 teaches several strain gauges ([0033]).
Kastelein et al. ‘733 in view of Alvarez et al. ‘102 teaches all of the elements of the current invention as mentioned above except for several ring electrodes.
Goetz ‘271 teaches several ring electrodes 24A-24D on a lead 20 (Fig. 1 and [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of Kastelein et al. ‘733 in view of Alvarez et al. ‘102 to include several ring electrodes as Goetz ‘271 teaches this will aid in the stimulation electrode combination with a first electrode and a reference electrode ([0049]), which will aid in accurately detecting contact between the ring electrodes and tissue.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kastelein et al. ‘733 in view of Alvarez et al. ‘102 further in view of Couvillon, Jr. ‘445 (US Pub No. 2003/0236445).
Regarding claim 6, Kastelein et al. ‘733 in view of Alvarez et al. ‘102 teaches all of the elements of the current invention as mentioned above except for wherein the strain gauge has a tubular shape and extends at least partially inside the catheter body.
Couvillon, Jr. ‘447 teaches a guide catheter that comprises a plurality of strain gauges for electronic feedback ([0006]). Fig. 6A shows a single substrate layer 605 with a plurality of strain gauges and actuators 610 ([0065]). Fig. 6B shows when the substrate layer 605 is wrapped around structural element 602 to form a cylindrical assembly 620 ([0058]). The actuators can be disposed within the guide catheters ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain gauge of Kastelein et al. ‘733 in view of Alvarez et al. ‘102 to include extending at least partially inside the catheter body as Couvillon, Jr. ‘447 as teaches this will aid in electronic feedback concerning the orientation of actuators and structural elements within the assembly. This electronic feedback will also provide a number of additional advantages, including compensation for physiologic changes, greater stability, error correction, and immunity from drift ([0055]).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain gauge of Kastelein et al. ‘733 in view of Alvarez et al. ‘102 to include a tubular shape as this is considered as a matter of design choice, as Applicant has failed to recite an unexpected result or criticality of the tubular shape of the strain gauge (see MPEP 2144.04 IV. B.).

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kastelein et al. ‘733 in view of Alvarez et al. ‘102 further in view of Lee et al. ‘646 (US Pub No. 2017/0221646).
Regarding claim 10, Kastelein et al. ‘733 in view of Alvarez et al. ‘102 teaches wherein at least some of the macropores in the carbon particles are infiltrated by polymeric chains to form a piezoresistive interconnection between the carbon particles. As mentioned in the rejection of claim 1, Alvarez et al. ’102 teaches a force sensing device with piezoresistive composition which comprises one or more polymers and a plurality of conductive elements ([0075]-[0077]). The polymers may be elastomeric polymers ([0086]). One of ordinary skill in the art would understand that the polymers and conductive elements would have to be interconnected to have piezoresistive characteristics.
Kastelein et al. ‘733 in view of Alvarez et al. ‘102, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the carbon component comprises carbon particles comprising macropores having a size between 50 and 1000 nm measured by Hg porosimetry, wherein the elastomer component comprises polymeric chains.
Lee et al. ‘646 teaches macropores having a diameter larger than 50 nanometers ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon particles of Kastelein et al. ‘733 in view of Alvarez et al. ‘102, as applied to claim 1, to include comprising macropores having a size between 50 and 1000 nm measured by Hg porosimetry as Lee et al. ‘646 teaches that this would aid in achieving optimum electrical conductivity, heat conductivity and reduction oxidation of the porous carbon material ([0003]).
Regarding claim 12, Kastelein et al. ‘733 in view of Alvarez et al. ‘102, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the carbon particles are highly porous with a total pore volume between 0.7 and 3.5 cm3/g measured by Hg porosimetry.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon particles of Kastelein et al. ‘733 in view of Alvarez et al. ‘102, as applied to claim 1, to have a total volume as Lee et al. ‘646 teaches this would enhance properties including electrical conductivity, heat conductivity and reduction oxidation of the porous carbon material ([0003]). Regarding the range of 0.7 and 3.5 cm3/g, it would have been obvious, through routine experimentation, to determine the optimum total pore volume (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Regarding claim 13, Kastelein et al. ‘733 in view of Alvarez et al. ‘102 further in view of Lee et al. ‘646, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein the macropores in the carbon particles have a macropore volume between 0.6 and 2.4 cm3/g measured by Hg porosimetry.
Lee et al. ‘646 teaches a distribution of pore volumes of the macropores to enhance properties including electrical conductivity, heat conductivity and reduction oxidation of the porous carbon material ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the macropores in the carbon particles of Kastelein et al. ‘733 in view of Alvarez et al. ‘102 further in view of Lee et al. ‘646, as applied to claim 10, to have a macropore volume as Lee et al. ‘646 teaches this would enhance properties including electrical conductivity, heat conductivity and reduction oxidation of the porous carbon material ([0003]). Regarding the range of 0.6 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Regarding claim 14, Kastelein et al. ‘733 in view of Alvarez et al. ‘102, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the carbon particles further comprise mesopores with a size between 2 and 50 nm and a mesopore volume between 0.05 and 0.2 cm3/g measured by Hg porosimetry.
Lee et al. ‘646 teaches mesopores having a diameter ranging from 2 nanometers to 50 nanometers and a distribution of pore volumes of the mesopores to enhance properties including electrical conductivity, heat conductivity and reduction oxidation of the porous carbon material ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon particles of Kastelein et al. ‘733 in view of Alvarez et al. ‘102 further in view of Lee et al. ‘646, as applied to claim 10, to include mesopores with a size between 2 and 50 nm and a mesopore volume between 0.05 and 0.2 cm3/g measured by Hg porosimetry as Lee et al. ‘646 teaches this would enhance properties including electrical conductivity, heat conductivity and reduction oxidation of the porous carbon material ([0003]). Regarding the range of 0.05 and 0.2 cm3/g, it would have been obvious, through routine experimentation, to determine the optimum mesopore volume (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kastelein et al. ‘733 in view of Alvarez et al. ‘102 further in view of Lee et al. ‘646, as applied to claim 10, further in view of Larsen et al. ‘525 (US Pub No. 2006/0181525).
Regarding claim 11, Kastelein et al. ‘733 in view of Alvarez et al. ‘102 further in view of Lee et al. ‘646, as applied to claim 10, teaches all of the elements of the current invention as mentioned above except for wherein the polymeric chains are configured to rearrange when the piezoresistive material is subjected to a compressive load so that electrical paths form between the carbon particles to decrease an electrical resistance of the piezoresistive material.
Larsen et al. ‘525 teaches an electrically conductive material with carbon and polymeric film materials (Fig. 3 conductive material 140a). The conductivity of the film increases as electrical resistance decreases as pressure is applied. When pressure is applied, the carbon material is rearranged, as seen in Figs. 3A and 3B ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polymeric chains of Kastelein et al. ‘733 in view of Alvarez et al. ‘102 further in view of Lee et al. ‘646, as applied to claim 10, to rearrange when the piezoresistive material is subjected to a compressive load so that electrical paths form between the carbon particles to decrease an electrical resistance of the piezoresistive material as Larsen et al. ‘525 teaches this would aid in increasing electrical conductivity ([0049]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kastelein et al. ‘733 in view of Alvarez et al. ‘102 further in view of Fukuyo et al. ‘964 (US Pub No. 2016/0096964).
Regarding claim 15, Kastelein et al. ‘733 in view of Alvarez et al. ‘102, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the carbon component is graphitized to a graphitization degree between 60 and 80%.
	Fukuyo et al. ‘964 teaches a carbon nanotube may be subjected to heat treatment in the presence of a graphitizing catalyst to improve the crystallinity (graphitization degree) for the purpose of improving conductivity ([0132]).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kastelein et al. ‘733 in view of Alvarez et al. ‘102 further in view of Istvan ‘521 (US Pub No. 2007/0048521).
Regarding claim 16, Kastelein et al. ‘733 in view of Alvarez et al. ‘102, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the carbon particles comprise no micropores with a size smaller than 2 nm measured based on BET.
Istvan ‘521 teaches carbon pore size should be ideally larger than 3-4 nm, as it has been shown experimentally that micropores below 2 nm contribute almost no capacitance ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon particles of Kastelein et al. ‘733 in view of Alvarez et al. ‘102, as applied to claim 1, to include no micropores with a size smaller than 2 nm measured based on BET as Istvan ‘521 teaches that micropores below 2 nm contribute almost no capacitance ([0006]), which would decrease electrical conductivity. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Falwell et al. ‘366 (US Pub No. 2006/0241366) teaches an electrophysiology loop catheter for .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791







/ETSUB D BERHANU/Primary Examiner, Art Unit 3791